DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant is advised that the Notice of Allowance mailed May 25, 2022 is vacated. Prosecution on the merits of this application is reopened on claims 1-18 considered unpatentable for the reasons indicated and detailed below.
Response to Amendment
The Amendment filed April 1, 2022 has been entered. Claims 3, 9, and 15 were cancelled. Claim 1-2, 4-8, 10-14, and 16-18 were amended. Claims 1-2, 4-8, 10-14, and 16-18 remain pending in the application and are provided to be examined upon their merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 (including all currently pending claims) are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are rejected under 35 USC 101 as being directed to ineligible subject matter.
Claims 1-18 are directed to an abstract idea without significantly more under 35 USC 101. Using claim 7 as representative, under step 2A prong 1 the claims recite the limitations of: determine, from a multitude of digital death-notifications: a portion of a deceased person identifier, and further death-notification information associated with the deceased person identifier;
identify a first insured person identifier of a plurality of insured person identifiers associated with digital records representing a plurality of longevity-contingent instruments such that the first insured person identifier matches the portion of the deceased person identifier, wherein the first insured person identifier is associated with a first longevity- contingent instrument of the plurality of longevity-contingent instruments, wherein the first longevity-contingent instrument is rived in accordance with a rive approach to produce modified assignment digital records of a first sub-asset of a plurality of sub-assets and a first sub-liability of a plurality of sub-liabilities, wherein the first sub-liability is associated with a first premium payment stream of a plurality of premium payment streams of the plurality of sub-liabilities; and
update a first longevity status indicator for the first longevity-contingent instrument to produce an updated first longevity status indicator to indicate a deceased status for the first insured person identifier and that an asset settlement is to be resolved when the further death-notification information supports payout benefits of the first longevity-contingent instrument.
These limitations, under their broadest reasonable interpretation, fall within the grouping of certain methods of organizing human activity. Servicing a plurality of rived longevity-contingent instruments recites a commercial interaction or legal interactions including legal obligations and/or business relationships. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: computing device including an interface, a memory, and a processing module. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract. Therefore, at step 2A prong 2, claims 1, 7, and 13 are directed to an abstract idea without a practical application.
At step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware/software amounts to no more than mere instructions to apply the exception using a generic computer component. See Applicant’s specification “Communication systems are known to communicate data” (para. [0005]). Accordingly, these additional elements when considered separately and as an ordered combination do not provide significantly more. Thus, claims 1, 7, and 13 are not patent eligible.
The dependent claims further define the abstract idea that is present in their respective independent claims 1, 7, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the claims 1-18 are not patent-eligible. All currently pending claims 1-2, 4-8, 10-14, and 16-18 are not patent-eligible. 


    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    



Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted April 1, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed January 10, 2022 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the January 10, 2022 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"2. Claims 1-18 have been rejected under 35 USC º101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Applicant respectfully disagrees with this rejection and the reasoning thereof. Nevertheless, the Applicant has amended independent claims 1, 7, and 13, has amended dependent claims 2, 4-6, 8, 10-12, 14, and 16-18 and has canceled claims 3, 9, and 15 to overcome the rejection. 
"Claims 2, 4-6 are dependent upon claim 1 and introduce additional patentable subject matter. Claims 8, 10-12 are dependent upon claim 7 and introduce additional patentable subject matter. Claims 14, 16-18 are dependent upon claim 13 and introduce additional patentable subject matter. The Applicant believes that the reasons that distinguish claims 1, 7, and 13 over the present rejection are applicable in distinguishing claims 2, 4-6, 8, 10-12, 14, and 16-18 over the same rejection. 
"For the foregoing reasons, the Applicant believes that claims 1-2, 4-8, 10-14, and 16-18 are in condition for allowance and respectfully requests that they be passed to allowance. " 
(REMARKS, pp. 14-15). 
Respectively nonetheless, the above-quoted arguments submitted April 1, 2022 at REMARKS pp. 14-15 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above.     
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20100262437 A1 by Roscoe; Michael discloses SYSTEM AND METHOD FOR ADMINISTERING INCOME REPLACEMENT AND LONGEVITY INSURANCE.
USPGPub No. US 20140297517 A1 by Gnanasekaran; Venkatesh discloses MOBILE CHECK BOOK.
USPGPub No. US 20070011086 A1 by Dellinger; Jeffrey K. et al. discloses Method and apparatus for providing retirement income benefits.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20120158612 A1 by Robertson; Andrew John discloses System and method for providing financial products.
USPGPub No. US 20080215480 A1 by Mordecai; David K. A. discloses SYSTEM AND METHOD FOR DYNAMIC PATH- AND STATE-DEPENDENT STOCHASTIC CONTROL ALLOCATION.
USPGPub No. US 20080313095 A1 by Shalen; Catherine T. discloses System And Method For Creating And Trading A Digital Derivative Investment Instrument.
USPGPub No. US 20050234821 A1 by Benham, Bret L.  et al. discloses Methods for creating, issuing, managing and redeeming annuity-based retirement funding instruments.
USPGPub No. US 20080065425 A1 by Giuffre; Sandra et al. discloses Computer-aided transferring of financial consequences.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20080071661 A1 by Jeudy; Fabien et al. discloses Investment product, methods and system for administration thereof.
USPGPub No. US 20090094070 A1 by Harris; Patricia L. et al. discloses SYSTEM AND METHOD FOR PROCESSING AND ADMINISTERING FLEXIBLE GUARANTEED INCOME PAYMENTS.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPGPub No. US 20070233594 A1 by Nafeh; John discloses Risk Management Contracts and Method and Apparatus for Trading Same.
USPGPub No. US 20100100502 A1 by Gerber; James G.C.T. discloses SYSTEM AND METHODS TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20090192830 A1 by Shemtob; Mark discloses Method and system for determining and selecting a longevity benefit payout.
USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20080310608 A1 by Johnson; Eric A. et al. discloses CREDIT BASED MANAGEMENT OF TELECOMMUNICATION ACTIVITY.
USPGPub No. US 20090030737 A1 by Weiss; Joseph M. discloses Method and system for a deferred variable annuity with flexible lifetime benefit payments.
USPGPub No. US 20150161734 A1 by Shimpi; Prakash discloses INTERACTIVE METHODS AND SYSTEMS FOR CONTROL OF INVESTMENT DATA INCLUDING DEMOGRAPHIC RETURNS.
USPGPub No. US 20050091155 A1 by Pokta, Sundari discloses Payment distribution method for online product/service providers.
USPGPub No. US 20170011462 A1 by ANLIKER; Alyse et al. discloses GUARANTEED INCOME SYSTEM AND METHOD.
USPGPub No. US 20070106589 A1 by Schirripa; Felix discloses Method for determining an optimal and tailored lifetime income and death benefit package.
USPGPub No. US 20100256996 A1 by GERBER; James G.C.T. discloses SYSTEM AND METHOD TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20080133280 A1 by ZIEGLER; RONALD L. discloses ASSET POOL WITHDRAWAL GUARANTEE.
USPGPub No. US 20090037910 A1 by Dantzig; Paul M. et al. discloses METHODS AND SYSTEMS FOR COORDINATED TRANSACTIONS IN DISTRIBUTED AND PARALLEL ENVIRONMENTS.
USPGPub No. US 20090112634 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20030233301 A1 by Chen, Peng  et al. discloses Optimal asset allocation during retirement in the presence of fixed and variable immediate life annuities (payout annuities).
USPGPub No. US 20110051641 A1 by Pan; Yang discloses Low Power Consumption Wireless Sensory and Data Transmission System.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 8078198 B2 to Willey; William Daniel discloses Method, and associated apparatus, of integrating extraction of extra partial identity bits with quick paging techniques where multiple pages share a message field.
USPAT No. US 7912381 B2 to Knapp; David J. et al. discloses Transmission network having an optical receiver that utilizes dual power pins and a single status pin to lower power consumption, lower manufacturing cost, and increase transmission efficiency.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPAT No. US 6173269 B1 to Solokl; Daniel David et al. discloses Method and apparatus for executing electronic commercial transactions with minors.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPAT No. US 8566206 B2 to Stolerman; Jonathan et al. discloses Pension fund systems.
USPAT No. US 7925279 B2 to Willey; William Daniel discloses Apparatus, and associated method, for forming a page message including a structure of partial identifiers of differing bit lengths.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPAT No. US 8023969 B2 to Willey; William Daniel discloses Apparatus, and associated method, for configuring a page message including a set structure of partial identifiers used to page an access terminal in a radio communication system pursuant to a partial identity comparison scheme.
USPAT No. US 7925280 B2 to Willey; William Daniel discloses Method, and associated apparatus, of integrating extraction of extra partial identity bits with quick paging techniques where multiple pages share a message field.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPAT No. US 10089699 B1 to Mills; David E. discloses Virtual auditing system and method.
USPAT No. US 8301545 B1 to Shah; Charles discloses Method and apparatus of analyzing social network data to identify a financial market trend.
USPGPub No. US 20130024398 A1 by SHAH C discloses Method for analyzing content of social network data to identify financial market trend, involves causing financial market instrument reference of to be available selected financial market instruments for presentation to users.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        07/26/2022

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696